Citation Nr: 0417085	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-operative 
breast cancer with bilateral mastectomies due to radiation 
exposure.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service from May 1985 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the RO.  

In May 2003, the veteran appointed The American Legion as her 
representative rather than the Disabled American Veterans, 
her previous representative.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested breast cancer 
in service or for many years thereafter.  

2.  The veteran, who served as a dental technician, is not 
shown to have been exposed to a dose of ionizing radiation of 
0.041 rem. during service.  

3.  It is shown that there is not a reasonable possibility 
that the veteran's breast cancer was due to her recorded 
radiation exposure in active service.  

4.  The currently demonstrated post-operative residuals of 
breast cancer is not shown otherwise to be related to 
radiation exposure or other event in her period of active 
service.  




CONCLUSION OF LAW

The veteran's disability manifested by the post-operative 
residuals of breast cancer is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
it be presumed to have been incurred in service; nor may it 
be presumed to have been due to radiation exposure in 
service.  38 U.S.C.A. §§ 501, 1112, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  As outlined hereinbelow, any such deficiency is 
harmless in this case.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which to which claimants are entitled.  38 U.S.C.A. § 5103 
(West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on the issue on appeal.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf.  Further, by January and May 2002 letters, 
January 2003 letter and June 2003 Statement of the Case, she 
and her representative have been notified of the evidence 
needed to establish the benefit sought, and via those 
documents, she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

A careful review of the veteran's service medical records 
shows that they do not reflect a diagnosis of breast cancer.  

The service records do indicate that the veteran was a dental 
technician and received training concerning prenatal 
radiation exposure and that she elected to continue work in 
an occupation involving prenatal occupational exposure to 
ionizing radiation.  

In September 2001, the veteran was diagnosed with breast 
cancer.  Shortly thereafter, she underwent a bilateral 
mastectomy and chemotherapy.  

In December 2001, the veteran filed a claim of service 
connection for breast cancer due to exposure to radiation in 
service.  

In May 2002, in response to a letter sent that month, the 
veteran indicated, in pertinent part, that she did not wear 
lead-lined protective equipment while performing the duties 
of a dental assistant and that only patients wore such 
protective equipment.  She also stated that she never wore a 
film badge.  

In an August 2002 statement, a VA registered nurse opined 
that the veteran's breast cancer could, as likely as not, 
have been caused by exposure to radiation while performing 
her duties as a dental technician.  

That month, a VA physician opined that the risk of developing 
breast cancer as the result of common diagnostic procedures 
was minimal.  He further indicated that radiology technicians 
including dental technicians did not have an increased 
incidence of breast cancer.  He based this conclusion on a 
review of the claims file as well as an August 1995 article 
that appeared in the Journal of the American Medical 
Association entitled Breast Cancer Among Radiologic 
Technologists.  

The veteran submitted Internet information gleaned in August 
2002 reflecting that the causes of breast cancer were likely 
a combination of environmental risk factors such as the 
cumulative impact of radiation to include low doses like 
dental X-rays and mammograms.  

In or about October 2002, the veteran submitted a written 
statement from P.D.T. indicating that she was stationed with 
the veteran and attended the Naval School of Dental Assisting 
and Technology in 1985.  

According to Ms. T., during training, they were instructed on 
proper X-ray techniques and trained by conducting X-ray 
studies on each other.  While working, she stated, they took 
X-ray studies on a daily basis.  

By October 2002 rating decision, the RO denied service 
connection for status post bilateral modified mastectomies 
due to breast cancer.  

In January 2003, the VA physician who provided the August 
2002 medical opinion again stated that the risk of developing 
breast cancer as a result of common radiologic procedures was 
minimal.  

In May 2003, the Director of Compensation and Pension 
Services sought a radiation review under 38 C.F.R. § 3.311 
from the Under Secretary of Health.  

That month, the Chief of Public Health and Environmental 
Hazards Officer, a medical doctor, wrote to the Director of 
Compensation and Pension Services indicating that, based on a 
report from the Naval Dosimetry Center, it was estimated that 
the veteran was exposed to a dose of ionizing radiation of 
0.041 rem. during service.  

The physician further asserted that exposure to 20.62 rads or 
less at age 21 provided a 99 percent credibility that there 
was no reasonable possibility that it was as likely as not 
that the veteran's breast cancer was related to exposure to 
ionizing radiation in service.  

The physician explained that the female breast was considered 
to have high relative susceptibility to radiation-induced 
cancer.  Finally, the physician stated that many studies of 
groups exposed to doses of less than 20 rads did not show an 
increased risk of breast cancer.  The physician concluded 
that it was unlikely that the veteran's breast cancer was 
attributable to exposure to ionizing radiation during 
service.  

Also in May 2003, the Director of the Compensation and 
Pension Service wrote a memorandum entitled Advisory Opinion 
- Radiation Review Under 38 C.F.R. § 3.311.  The memorandum 
reflected that the veteran was first exposed to ionizing 
radiation at the age of 21 and was diagnosed with breast 
cancer approximately 16 years thereafter.  

The Memorandum indicated that, based on the report of the 
Naval Dosimetry Center and the May 2003 report of the Chief 
of Public Health and Environmental Hazards Officer, the Under 
Secretary for Health advised that it was unlikely that the 
veteran's breast cancer was related to exposure to ionizing 
radiation in service.  

Based on the foregoing and a review of the record in its 
entirety, the Director of the Compensation and Pension 
Service concurred with the view of the Under Secretary and 
found no reasonable possibility that the veteran developed 
breast cancer as a result of such exposure.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946; the 
presence for at least 250 days before February 1, 1992 on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee under certain conditions; or service 
before January 1, 1974 on Amchitka Island, Alaska.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocyte leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple mycelia; (x) 
lymphomas (except Hodgkin's disease); (axe) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (vie) cancer of the bone; (vie) cancer 
of the brain; (six) cancer of the colon; (ax) cancer of the 
lung; and (axe) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).  

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  

These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Goober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  All records will be forwarded to the Under 
Secretary for Health who will responsible for preparation of 
a dose estimate, to the extent possible, based on available 
methodologies.  38 C.F.R.  § 3.311(a)(2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv) (2002) (emphasis 
added).  Section 3.311(b)(5) requires, as pertinent herein, 
that breast cancer become manifest 5 years or more after 
exposure.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability or to the 
regulatory development procedures applicable to a radiogenic 
disease, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  

In other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
since he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Due to the nature and timing of her service, the veteran does 
not meet the criteria of a "radiation exposed veteran" 
under the criteria set forth in 38 C.F.R. § 3.309 (d)(3).  As 
such, she is not entitled to service connection for her 
breast cancer on a presumptive basis.  38 C.F.R. § 3.309(d).  

Similarly, the veteran's claim of service connection for 
breast cancer under the provisions of 38 C.F.R. § 3.311 must 
fail.  Under those provisions, the director of Compensation 
and Pension Services concluded that based on a review of the 
evidence and the opinion of the Under Secretary for Health, 
there was no reasonable possibility that the veteran's breast 
cancer resulted from her exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.  

Finally, the Board finds that service connection for breast 
cancer on a direct basis must be denied in this case.  
38 C.F.R. § 3.303.  

The VA physician who authored the August 2002 and January 
2003 medical opinions indicated  that the risk of the veteran 
developing breast cancer due to exposure to ionizing 
radiation while performing her duties as a dental technician 
in service was minimal.  The VA physician did not indicate 
that the veteran's breast cancer was otherwise related to 
service.

The Board recognizes that a VA registered nurse opined that 
the veteran's in-service occupation as likely as not caused 
her breast cancer.  This opinion was unsupported and the 
Board accords more credibility to the other medical evidence 
that shows that it was unlikely that the claimed breast 
cancer was due to the veteran's documented exposure to 
radiation in service.  

The Board observes that the VA physicians in this case are 
presumably more qualified than the registered nurse in 
opining regarding the etiology of the veteran's breast cancer 
and quite certainly more qualified than the veteran in 
selecting medical literature upon which to rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (far more 
probative weight is assigned to the medical evidence of 
record than the speculative opinions of laymen in medical 
matters).  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to VA medical opinions 
in August 2002 and January 2003 as well as the opinions of 
the Under Secretary of Health and the director of 
Compensation and Pension Services, the veteran's breast 
cancer is found not to be related to radiation exposure in 
service.  There is no equally probative evidence to the 
contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.



ORDER

Service connection for post-operative breast cancer is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



